DETAILED ACTION
Status of Application
Claims 1-13 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae (US 20150241999 A1).
Regarding claim 8, Bae teaches a mouse pad, comprising: a main body; a primary resonant coil circuit; and a wireless charging transmission control circuit disposed inside the main body and electrically connected to the primary resonant coil circuit. (Para 196. Fig. 16, mouse pad 1620 and wireless mouse 1630 which is wirelessly charged by the mouse pad according to A4WP.  Para 45-46.)

Regarding claim 9, Bae already teaches the mouse pad according to claim 8, 	and Bae further teaches further comprising a port electrically connected to the wireless charging transmission control circuit, such that the wireless charging transmission control circuit is electrically connected to a power conversion circuit through the port, and the power conversion circuit provides a working voltage for the primary resonant coil circuit. (Para 196. Fig. 16, mouse pad 1620 and wireless mouse 1630 which is wirelessly charged by the mouse pad according to A4WP.  Para 45-46. USB power 5V)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 20150241999 A1), further in view of Jakubowski (US 20090039828 A1).
Regarding claim 1, Bae teaches a mouse pad, adapted to a wireless charging transmitter and operating in cooperation with a wireless mouse, the mouse pad comprising: a main body;  (Para 196. Fig. 16, mouse pad 1620 and wireless mouse 1630 which is wirelessly charged by the mouse pad according to A4WP.  Para 45-46.)
and a secondary resonant coil circuit disposed inside the main body; wherein the secondary resonant coil circuit relays the working power, the secondary resonant coil circuit converts the working power into a second electromagnetic energy, and then wirelessly outputs the second electromagnetic energy to the wireless mouse. (Para 196. Fig. 16, mouse pad 1620 and wireless mouse 1630 which is wirelessly charged by the mouse pad according to A4WP.  Para 45-46, 57. Secondary resonant circuit 220)
However Bae does not teach wherein the secondary resonant coil circuit wirelessly receives a first electromagnetic energy provided by the wireless charging transmitter arranged outside the main body, and then converts the first electromagnetic energy into a working power for the secondary resonant coil circuit; 
	However Jakubowski teaches wherein the secondary resonant coil circuit wirelessly receives a first electromagnetic energy provided by the wireless charging transmitter arranged outside the main body, and then converts the first electromagnetic energy into a working power for the secondary resonant coil circuit;  (Para 15-32. So the wireless charger 100 which is analagous to the mouse pad is wirelessly charged and wires charged by charge 202.  Wireless charger is charged through induced voltage in the coil which means it is electromagnetic energy)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Bae with Jakubowski o teaches wherein the secondary resonant coil circuit wirelessly receives a first electromagnetic energy provided by the wireless charging transmitter arranged outside the main body, and then converts the first electromagnetic energy into a working power for the secondary resonant coil circuit in order to produce the predictable result of providing power wireless to the mousepad as taught by Jakubowski instead of wired charging of the mouse pad.

	Regarding claim 2, Bae and Jakubowski already teach the mouse pad according to claim 1, 
And Bae and Jakubowski (in rejection of claim 1) do not teach wherein the wireless charging transmitter includes a wireless charging transmission control circuit and a primary resonant coil circuit, the wireless charging transmission control circuit of the wireless charging transmitter is coupled to the primary resonant coil circuit of the wireless charging transmitter.
However Bae already teaches wireless charging using two coils according to A4WP standard. (Para 45-46, 57, 196)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Bae and Jakubowski with the additional teaching of Bae to teach wherein the wireless charging transmitter includes a wireless charging transmission control circuit and a primary resonant coil circuit, the wireless charging transmission control circuit of the wireless charging transmitter is coupled to the primary resonant coil circuit of the wireless charging transmitter in order to produce the predictable result of providing power wireless to the mousepad wireless charging using two coils according to A4WP standard which means the wireless charger of 202 of Jakubowski would include a wireless charging transmission control circuit and a primary resonant coil circuit, the wireless charging transmission control circuit of the wireless charging transmitter is coupled to the primary resonant coil circuit of the wireless charging transmitter.

Regarding claim 3, Bae and Jakubowski already teach the mouse pad according to claim 2,
And Bae further teaches wherein the wireless mouse includes a wireless charging receiving control circuit and a wireless charging power receiving circuit. (Para 45-46, 57, 196. Para 16)

Regarding claim 4, refer to rejections for claim 1 and 2 in combination as rejection already shows magnetic resonance charging of the mousepad by the primary wireless charger, the magnetic resonance charging of the mouse by the mouse pad. 

Regarding claim 5, refer to rejection for claim 1 and 2 in combination.

Regarding claim 6, refer to rejection for claim 2.

Regarding claim 7, refer to refer to rejection for claim 2 as the wireless charger is provided through USB power. (Fig. 16. Para 193-195)

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 20150241999 A1), further in view of Angara et al. (US 20150180271 A1).
Regarding claim 10, Bae already teaches the mouse pad according to claim 8, 	However Bae does not teach further comprising a universal serial bus (USB) power module and a battery module, the USB power module and the battery module each being electrically connected to the wireless charging transmission control circuit.
However Angara teaches a universal serial bus (USB) power module and a battery module, the USB power module and the battery module each being electrically connected to the wireless charging transmission control circuit. (Para 105)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Bae with Angara to teach further comprising a universal serial bus (USB) power module and a battery module, the USB power module and the battery module each being electrically connected to the wireless charging transmission control circuit in order to make the mouse pad more portable and act as wireless charger on the go. 

Regarding claim 11, Bae and Angara already teach the mouse pad according to claim 10, 
And Bae further teaches wherein the mouse pad operates in cooperation with a wireless mouse, the wireless mouse wirelessly receives a first electromagnetic power provided by the primary resonant coil circuit, and then converts the first electromagnetic energy into a working power for the wireless mouse. (Para 196. Fig. 16, mouse pad 1620 and wireless mouse 1630 which is wirelessly charged by the mouse pad according to A4WP.  Para 45-46. USB power 5V)

Regarding claim 12, refer to rejections for claim 10 and 11 in combination.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bae (US 20150241999 A1), further in view of Angara et al. (US 20150180271 A1), further in view of Lim et al. (US 20170279284 A1)
Regarding claim 13, Bae and Angara already teach the mouse pad according to claim 12, 
However Bae and Angara do not teach wherein the USB wired power charging protocol is a Type-C charging protocol, such that the wireless charging transmission control circuit is capable of performing a two-way power delivery.
However Lim teaches USB wired power charging protocol is a Type-C charging protocol, such that the wireless charging transmission control circuit is capable of performing a two-way power delivery. (Para 23)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Bae and Angara with Lim to teach wherein the USB wired power charging protocol is a Type-C charging protocol, such that the wireless charging transmission control circuit is capable of performing a two-way power delivery in order to incorporate the circuity of Lim into Bae and Angara to further enhance the functionality of the wireless charger by providing two way power delivery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/           Primary Examiner, Art Unit 2626